341 F.2d 915
Arnold C. WATSON, Appellant,v.COMMERCIAL CREDIT CORPORATION et al., Appellees.
No. 21939.
United States Court of Appeals Fifth Circuit.
Feb. 23, 1965.

Arnold C. Watson, Somerset, Ky., for appellant.
Guy B. Scoggin, Margot Mazeau, New Orleans, La., for appellees.
Before JONES and WISDOM, Circuit Judges, and SHEEHY, District Judge.
PER CURIAM:


1
The appellant, Arnold C. Watson, brought suit against Commercial Credit Corporation and several individuals alleging, in somewhat ambiguous but probably sufficient language, false arrest, false imprisonment and malicious prosecution, originating in a criminal conviction in a state court of Louisiana.  The district court concluded that the Louisiana statute of prescription1 was applicable and, the prescriptive period of one year having run, the action was barred.  A summary judgment for the defendants, appellees here, was granted.


2
Whether the claims asserted were founded on the substantive law of Louisiana or under the Federal law, the law of prescription of Louisiana fixes the time within which the action must be brought.  That period, under the Louisiana law, is one year.  The time having run before the suit was commenced, it cannot be maintained.  The judgment of the district court is


3
Affirmed.



1
 'The following actions are also prescribed by one year:
'That * * * resulting from offenses or quasi offenses.'  LSA-Civ.Code Art. 3536.